As filed with the Securities and Exchange Commission on April 29, 2010 1933 Act File No. 333-44010 1940 Act File No. 811-10067 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 16x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 19x EATON VANCE VARIABLE TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, MA 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, MA 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on May 1, 2010 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance VT Floating-Rate Income Fund A diversified mutual fund seeking high current income Eaton Vance VT Large-Cap Value Fund A diversified mutual fund seeking total return Eaton Vance VT Worldwide Health Sciences Fund A diversified global growth mutual fund concentrating in health sciences companies Prospectus Dated ^ May 1, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus contains important information about the Funds which are available for purchase by separate accounts of insurance companies and qualified pension and retirement plans. ^ Please save it for reference. Table of Contents Fund Summaries 3 VT ^ Floating -Rate Income Fund 3 VT Large-Cap Value Fund ^ 6 VT Worldwide Health Sciences Fund ^ 9 Important Information Regarding Fund Shares ^ 12 Investment Objectives & Principal Policies and Risks ^ 13 Management and Organization ^ 16 Valuing Shares ^ 18 Purchasing and Redeeming Shares ^ 18 Additional Tax Information ^ 21 Financial Highlights ^ 22 VT ^ Floating -Rate Income Fund ^ 22 VT Large-Cap Value Fund ^ 23 VT Worldwide Health Sciences Fund ^ 24 Eaton Vance Variable Annuity Funds 2 Prospectus dated May 1, 2010 Fund Summaries Eaton Vance VT Floating-Rate Income Fund Investment Objective The Funds investment objective is to provide a high level of current income. Fees and Expenses of the Fund The table does not reflect expenses and charges that are, or may be, imposed under your variable annuity contract or variable life insurance separate account ("Variable Contract") or qualified pension or retirement plan ("Qualified Plan"). If these fees and expenses were included, expenses shown would be higher. For information on these charges, please refer to the applicable Variable Contract prospectus, prospectus summary or disclosure statement. If you participate through a Qualified Plan, the table does not reflect direct expenses of the plan, and you should consult your administrator for more information. ^ This table describes the expenses that you may pay if you buy and hold shares of the Fund. ^ Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Management Fees 0.571% Distribution (12b-1) Fees 0.250% Service Fees 0.250% Other Expenses % Total Annual Fund Operating Expenses 1.150% Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example does not reflect expenses and charges which are, or may be, imposed ^ under your Variable Contract or Qualified Plan . If these fees and expenses were included, expenses shown would be higher. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: ^ 1 Year 3 Years 5 Years 10 Years Fund Shares $
